      Case 2:19-cv-04414 Document 1 Filed 05/21/19 Page 1 of 15 Page ID #:1



 1   Brent H. Blakely (SBN 157292)
     bblakely@blakelylawgroup.com
 2   Jessica C. Covington (SBN 301816)
     jcovington@blakelylawgroup.com
 3   BLAKELY LAW GROUP
     1334 Parkview Avenue, Suite 280
 4   Manhattan Beach, California 90266
     Telephone: (310) 546-7400
 5   Facsimile: (310) 546-7401
 6   Attorneys for Plaintiff
     Deckers Outdoor Corporation
 7
 8
 9                           UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11
12
     DECKERS OUTDOOR                        ) CASE NO.:
13   CORPORATION, a Delaware                )
     Corporation,                           ) COMPLAINT FOR DAMAGES AND
14                                          ) EQUITABLE RELIEF:
                       Plaintiff,           )
15                                          ) 1. TRADE DRESS INFRINGEMENT;
                 v.                         )
16                                          ) 2. TRADE DRESS INFRINGEMENT
     WAL-MART STORES, INC., a               )    UNDER CALIFORNIA COMMON
17   Delaware Corporation; KMART            )    LAW;
     CORPORATION, a Delaware                )
18   Corporation; and DOES 1-10, inclusive, ) 3. UNFAIR COMPETITION
                                            )    CALIFORNIA UNFAIR BUSINESS
19                                          )    PRACTICES ACT, CAL. BUS. &
                         Defendants.        )    PROF. CODE, § 17200, ET. SEQ.;
20                                          )
                                            ) 4. UNFAIR COMPETITION UNDER
21                                          )    CALIFORNIA COMMON LAW;
                                            )
22                                          ) 5. PATENT INFRINGEMENT – U.S.
                                            )    PATENT NO. D616,189.
23                                          )
                                            )      JURY TRIAL DEMANDED
24                                          )
25
26         Plaintiff Deckers Outdoor Corporation (“Deckers” or “Plaintiff”) for its
27   claims against Defendants Wal-Mart Stores, Inc. and Kmart Corporation
28   (collectively “Defendants”) respectfully alleges as follows:

                                              1
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
       Case 2:19-cv-04414 Document 1 Filed 05/21/19 Page 2 of 15 Page ID #:2



 1                                JURISDICTION AND VENUE
 2          1.    Plaintiff files this action against Defendants for trade dress infringement
 3   and unfair competition under the Lanham Trademark Act of 1946, 15 U.S.C. §1051 et
 4   seq. (the “Lanham Act”), patent infringement arising under the patent laws of the
 5   United States, and for related claims under the statutory and common law of the state
 6   of California. This Court has subject matter jurisdiction over the claims alleged in this
 7   action pursuant to 28 U.S.C. §§ 1331, 1338.
 8          2.    This action arises out of wrongful acts by Defendants within this judicial
 9   district and Plaintiff is located and has been injured in this judicial district by
10   Defendants’ alleged wrongful acts.
11          3.    This Court has personal jurisdiction over Defendants pursuant to 28
12   U.S.C. § 1400 because the defendants have committed acts of infringement in this
13   district.
14          4.    Venue is proper in this district pursuant to 28 U.S.C. § 1400 because the
15   claims asserted arise in this district, and Defendants maintain regular and established
16   places of business in this district.
17                                          THE PARTIES
18          5.    Plaintiff Deckers Outdoor Corporation (“Deckers”) is a corporation
19   organized and existing under the laws of the state of Delaware with an office and
20   principal place of business in Goleta, California. Deckers designs and markets
21   footwear identified by its many famous trademarks including its UGG® trademark.
22          6.    Upon information and belief, Defendant Wal-Mart Stores, Inc. (“Wal-
23   Mart”) is a corporation organized and existing under the laws of the state of Delaware
24   with an office and principal place of business located at 702 South West 8th Street,
25   Bentonville, Arkansas, 72716.
26          7.    Upon information and belief, Defendant Kmart Corporation (“Kmart”) is
27   a corporation organized and existing under the laws of the state of Delaware with an
28   office and principal place of business located at 3333 Beverly Road, Hoffman Estates,

                                               2
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
      Case 2:19-cv-04414 Document 1 Filed 05/21/19 Page 3 of 15 Page ID #:3



 1   Illinois, 60179.
 2         8.     Deckers is unaware of the names and true capacities of Defendants,
 3   whether individual, corporate and/or partnership entities named herein as DOES 1
 4   through 10, inclusive, and therefore sues them by their fictitious names. Deckers will
 5   seek leave to amend this complaint when their true names and capacities are
 6   ascertained. Deckers is informed and believes and based thereon alleges that said
 7   Defendants and DOES 1 through 10, inclusive, are in some manner responsible for the
 8   wrongs alleged herein, and that at all times referenced each was the agent and servant
 9   of the other Defendants and was acting within the course and scope of said agency and
10   employment.
11         9.     Deckers is informed and believes, and based thereon alleges, that at all
12   relevant times herein, Defendants and DOES 1 through 10, inclusive, knew or
13   reasonably should have known of the acts and behavior alleged herein and the damages
14   caused thereby, and by their inaction ratified and encouraged such acts and behavior.
15   Deckers further alleges that Defendants and DOES 1 through 10, inclusive, have a
16   non-delegable duty to prevent or not further such acts and the behavior described
17   herein, which duty Defendants and DOES 1 through 10, inclusive, failed and/or
18   refused to perform.
19               ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
20         A.     Deckers’ UGG® Brand
21         10.    Deckers has been engaged in the design, distribution, marketing, offering
22   for sale, and sale of footwear since 1975. Deckers owns several brands of footwear
23   including UGG®, Koolaburra®, Teva®, Sanuk®, and Hoka One One®.
24         11.    Deckers’ UGG® brand remains one of the most recognized and relevant
25   comfort shoe brands in the industry. Since 1979, when the UGG® brand was founded,
26   the popularity of UGG® boots has steadily grown across the nation and even the
27   globe. The UGG® brand has always been and remains highly coveted by consumers.
28   This commitment to quality has helped to propel the UGG® brand to its current,

                                              3
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
       Case 2:19-cv-04414 Document 1 Filed 05/21/19 Page 4 of 15 Page ID #:4



 1   overwhelming level of popularity and cemented its status as a luxury brand.
 2         12.    In 2000, UGG® boots were first featured on Oprah’s Favorite Things®
 3   where Oprah emphatically declared on national television how much she
 4   “LOOOOOVES her UGG boots.” The popularity of UGG® brand footwear has grown
 5   exponentially since then with celebrities including Kate Hudson and Sarah Jessica
 6   Parker among a myriad of others regularly donning them. UGG® sheepskin boots
 7   have become a high fashion luxury item and can be found on fashion runways around
 8   the world.
 9         13.    Deckers’ UGG® products are distributed and sold to consumers through
10   authorized retailers throughout the United States at point-of-sale and on the Internet,
11   including through its UGG® Concept Stores and its website www.ugg.com.
12         B.     Defendants’ Infringing Activities
13         14.    Upon information and belief, Defendant Wal-Mart Stores, Inc. (“Wal-
14   Mart”) is engaged in the retail sale of a wide range of apparel, accessories, and home
15   merchandise. Wal-Mart’s retail stores are located nationwide, including within this
16   judicial district. In addition, Wal-Mart also sells its items through its website -
17   www.walmart.com (“Wal-Mart Website”) - which is accessible to customers
18   nationwide, including those within this judicial district.
19         15.    Upon information and belief, Defendant Kmart Corporation (“Kmart”) is
20   also engaged in the retail sale of a wide range of apparel, accessories, and home
21   merchandise. Kmart’s retail stores are located nationwide, including within this
22   judicial district. In addition, Kmart also sells its items through its website -
23   www.kmart.com (“Kmart Website”) - which is accessible to customers nationwide,
24   including those within this judicial district.
25         16.    The present lawsuit arises from Defendants’ willful infringement of
26   Deckers’ UGG® boot designs, to which Deckers owns design patent and/or trade dress
27   rights, including rights to the UGG® “Bailey Button Triplet” boots, by certain
28   footwear products of Defendants’ (“Accused Products”), an example of which is

                                               4
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
      Case 2:19-cv-04414 Document 1 Filed 05/21/19 Page 5 of 15 Page ID #:5



 1   shown below.
 2
 3
 4
 5
 6
 7
 8
 9
           17.    Deckers is informed and believes and herein alleges that Defendants are
10
     competitors and have copied Deckers' boot designs in an effort to exploit Deckers'
11
     reputation in the market.
12
           18.    Upon information and belief, Defendants may have sold additional
13
     products that infringe upon Deckers' design patents and trade dresses. Deckers may
14
     seek leave to amend as additional information becomes available through discovery.
15
           19.    Deckers has not granted a license or any other form of permission to
16
     Defendants with respect to its trademarks, design patents, trade dresses, or other
17
     intellectual property.
18
           20.    Deckers is informed and believes and herein alleges that Defendants have
19
     acted in bad faith and that Defendants’ acts have misled and confused and were
20
     intended to cause confusion, or to cause mistake, or to deceive as to the affiliation,
21
     connection, or association of Defendants’ Accused Products with Deckers, or as to the
22
     origin, sponsorship, or approval of Defendants’ Accused Products by Deckers.
23
                                      FIRST CLAIM FOR RELIEF
24
                        (Trade Dress Infringement - 15 U.S.C. § 1125(a))
25
           21.    Deckers incorporates herein by reference the averments of the preceding
26
     paragraphs as though fully set forth herein.
27
           22.    The UGG® Bailey Button boot was introduced in 2009 and the “Bailey
28

                                                 5
                              COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
      Case 2:19-cv-04414 Document 1 Filed 05/21/19 Page 6 of 15 Page ID #:6



 1   Button Boot Trade Dress” is unique and distinctive, consisting of a combination of the
 2   following non-functional elements:
 3         •      Classic suede boot styling made famous by the UGG® brand;
 4         •      Overlapping of front and rear panels on the lateral side of the boot shaft;
 5         •      Curved top edges on the overlapping panels;
 6         •      Exposed fleece-type lining edging the overlapping panels and top of the
 7   boot shaft; and
 8         •      One or more buttons (depending on the height of the boot) prominently
 9   featured on the lateral side of the boot shaft adjacent the overlapping panels, on the
10   front panel as illustrated by the photographs below (hereinafter “Bailey Button Boot
11   Trade Dress”).
12
13
14
15
16
17
18
19         23.    The Bailey Button Boot Trade Dress, which is a composite of the above-
20   referenced features, is non-functional in its entirety, visually distinctive, and is unique
21   in the footwear industry.
22         24.    The design of the Bailey Button Boot Trade Dress is neither essential to
23   its use or purpose nor does it affect the cost or quality of the boot. There are numerous
24   other designs available that are equally feasible and efficient, none of which
25   necessitate copying or imitating the Bailey Button Boot Trade Dress. The aforesaid
26   combination of features provides no cost advantages to the manufacturer or utilitarian
27   advantages to the consumer. These features, in combination, serve only to render
28   Deckers’ UGG® Bailey Button boots distinct and recognizable as goods originating

                                               6
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
      Case 2:19-cv-04414 Document 1 Filed 05/21/19 Page 7 of 15 Page ID #:7



 1   from Deckers’ UGG® brand.
 2         25.     The Bailey Button Boot Trade Dress is an original design by Deckers and
 3   has achieved a high degree of consumer recognition and secondary meaning, which
 4   serves to identify Deckers as the source of footwear featuring said trade dress.
 5         26.     The Bailey Button Boot Trade Dress is one of the most well-recognized
 6   and commercially successful styles of Deckers’ UGG® brand of footwear, having been
 7   featured on Deckers’ advertising and promotional materials as well as in various trade
 8   publications. Furthermore, the Bailey Button Boot Trade Dress has been featured in
 9   connection with various celebrities, has received a large volume of unsolicited media
10   attention, and has graced the pages of many popular magazines nationwide and
11   internationally.
12         27.     Deckers has spent substantial time, effort, and money in designing,
13   developing, advertising, promoting, and marketing the UGG® brand and its line of
14   footwear embodying the Bailey Button Boot Trade Dress. Deckers spends millions of
15   dollars annually on advertising of UGG® products, which include products bearing the
16   Bailey Button Boot Trade Dress.
17         28.     Deckers has sold hundreds of millions of dollars worth of UGG®
18   products bearing the Bailey Button Boot Trade Dress.
19         29.     Due to its long use, extensive sales, and significant advertising and
20   promotional activities, Deckers’ Bailey Button Boot Trade Dress has achieved
21   widespread acceptance and recognition among the consuming public and trade
22   throughout the United States.
23         30.     There are numerous other boot designs in the footwear industry, none of
24   which necessitate copying or imitating the Bailey Button Boot Trade Dress. However,
25   due to the popularity and consumer recognition achieved by the Bailey Button boot,
26   said design has often been the subject of infringement by third-parties, including
27   Defendants.
28

                                               7
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
      Case 2:19-cv-04414 Document 1 Filed 05/21/19 Page 8 of 15 Page ID #:8



 1         31.    Deckers is informed and believes and herein alleges that Defendants are
 2   competitors and have introduced Accused Products into the stream of commerce in an
 3   effort to exploit Deckers’ reputation in the market established in the UGG® Bailey
 4   Button Boot.
 5         32.    The Accused Products produced, distributed, advertised and offered for
 6   sale by Defendants bear confusingly similar reproductions of the Bailey Button Boot
 7   Trade Dress, such as to cause a likelihood of confusion as to the source, sponsorship or
 8   approval by Deckers of Defendants’ products.
 9         33.    Defendants’ use of Deckers’ Bailey Button Boot Trade Dress is without
10   Deckers’ permission or authority and in total disregard of Deckers’ rights to control its
11   intellectual property.
12         34.    Defendants’ use of Deckers’ Bailey Button Boot Trade Dress is likely to
13   lead to and result in confusion, mistake or deception, and is likely to cause the public
14   to believe that Defendants’ products are produced, sponsored, authorized, or licensed
15   by or are otherwise connected or affiliated with Deckers, all to the detriment of
16   Deckers.
17         35.    Deckers has no adequate remedy at law.
18         36.    In light of the foregoing, Deckers is entitled to injunctive relief
19   prohibiting Defendants from using Deckers’ Bailey Button Boot Trade Dress, or any
20   designs confusingly similar thereto, and to recover all damages, including attorneys’
21   fees, that Deckers has sustained and will sustain, and all gains, profits and advantages
22   obtained by Defendants as a result of their infringing acts alleged above in an amount
23   not yet known, as well as the costs of this action.
24                               SECOND CLAIM FOR RELIEF
25               (Trade Dress Infringement under California Common Law)
26         37.    Deckers incorporates herein by reference the averments of the preceding
27   paragraphs as though fully set forth herein.
28         38.    Defendants’ infringement of the Bailey Button Boot Trade Dress

                                                 8
                              COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
       Case 2:19-cv-04414 Document 1 Filed 05/21/19 Page 9 of 15 Page ID #:9



 1   constitutes common law trade dress infringement in violation of the common law of
 2   the state of California.
 3         39.    Defendants’ unauthorized use of the Bailey Button Boot Trade Dress has
 4   caused and is likely to cause confusion as to the source of Defendants’ products, all to
 5   the detriment of Deckers.
 6         40.    Defendants’ acts are willful, deliberate, and intended to confuse the public
 7   and to injure Deckers.
 8         41.    In fact, Deckers has previously sued both Defendants for infringement of
 9   the Bailey Button Boot Trade Dress, which further indicates Defendants’ willfulness
10   with regard to the sale of the Accused Products.
11         42.    Deckers has no adequate remedy at law to compensate it fully for the
12   damages that have been caused and which will continue to be caused by Defendants’
13   infringing conduct, unless they are enjoined by this Court.
14         43.    The conduct herein complained of was extreme, outrageous, and was
15   inflicted on Deckers in reckless disregard of Deckers’ rights. Said conduct was
16   despicable and harmful to Deckers and as such supports an award of exemplary and
17   punitive damages in an amount sufficient to punish and make an example of
18   Defendant, and to deter it from similar conduct in the future.
19         44.    In light of the foregoing, Deckers is entitled to injunctive relief
20   prohibiting Defendants from infringing the Bailey Button Boot Trade Dress, and to
21   recover all damages, including attorneys’ fees, that Deckers has sustained and will
22   sustain, and all gains, profits and advantages obtained by Defendants as a result of
23   their infringing acts alleged above in an amount not yet known, and the costs of this
24   action.
25                               THIRD CLAIM FOR RELIEF
26    (Unfair Competition California Unfair Business Practices Act, Cal. Bus. & Prof.
27                                   Code, § 17200, et. seq.)
28         45.    Deckers incorporates herein by reference the averments of the preceding

                                               9
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-04414 Document 1 Filed 05/21/19 Page 10 of 15 Page ID #:10



 1   paragraphs as though fully set forth herein.
 2         46.    Defendants’ appropriation, adoption and use of the Bailey Button Boot
 3   Trade Dress on its own footwear is likely to confuse or mislead consumers into
 4   believing that Defendants’ goods are authorized, licensed, affiliated, sponsored, and/or
 5   approved by Deckers, thus constituting a violation of the California Unfair Business
 6   Practices Act, Cal. Bus. & Prof. Code, § 17200, et. seq.
 7         47.    The deceptive, unfair and fraudulent practices set forth herein have been
 8   undertaken with knowledge by Defendants willfully with the intention of causing harm
 9   to Deckers and for the calculated purpose of misappropriating Deckers’ goodwill and
10   business reputation.
11         48.    In fact, Deckers has previously sued both Defendants for infringement of
12   the Bailey Button Boot Trade Dress, which further indicates Defendants’ willfulness
13   with regard to the sale of the Accused Products.
14         49.    Defendants’ acts have caused and will continue to cause irreparable injury
15   to Deckers. Deckers has no adequate remedy at law to compensate it fully for the
16   damages that have been caused and which will continue to be caused by Defendants’
17   unlawful acts, unless they are enjoined by this Court.
18         50.    In light of the foregoing, Deckers is entitled to all available relief
19   provided for in California Unfair Business Practices Act, Cal. Bus. & Prof. Code, §
20   17200, et. seq. including permanent injunctive relief.
21                             FOURTH CLAIM FOR RELIEF
22                  (Unfair Competition Under California Common Law)
23         51.    Deckers incorporates herein by reference the averments of the preceding
24   paragraphs as though fully set forth herein.
25         52.    Defendants’ appropriation, adoption and use of the Bailey Button Boot
26   Trade Dress on their own footwear constitutes unfair competition in violation of the
27   common law of the state of California.
28         53.    Defendants are competitors of Deckers and have introduced Accused

                                               10
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-04414 Document 1 Filed 05/21/19 Page 11 of 15 Page ID #:11



 1   Products into the stream of commerce in an effort to exploit Deckers’ reputation in the
 2   market established in the UGG® Bailey Button Boot.
 3         54.    Defendants’ infringing acts were intended to capitalize on Deckers’
 4   goodwill associated therewith for Defendant’s own pecuniary gain. Deckers has
 5   expended substantial time, resources and effort in creating and developing its unique
 6   line of footwear that consumers recognize as originating from the UGG® brand. As a
 7   result of Deckers’ efforts, Defendants are now unjustly enriched and are benefiting
 8   from property rights that rightfully belong to Deckers.
 9         55.    Defendants’ acts are willful, deliberate, and intended to confuse the public
10   and to injure Deckers.
11         56.    Deckers has no adequate remedy at law to compensate it fully for the
12   damages that have been caused and which will continue to be caused by Defendants’
13   infringing conduct, unless they are enjoined by this Court.
14         57.    The conduct herein complained of was extreme, outrageous, and was
15   inflicted on Deckers in reckless disregard of Deckers’ rights. Said conduct was
16   despicable and harmful to Deckers and as such supports an award of exemplary and
17   punitive damages in an amount sufficient to punish and make an example of
18   Defendants, and to deter it from similar conduct in the future.
19                                 FIFTH CLAIM FOR RELIEF
20                    (Patent Infringement - U.S. Patent No. D616,189)
21         58.    Deckers incorporates herein by reference the averments of the preceding
22   paragraphs as though fully set forth herein.
23         59.    Deckers is the owner of numerous design patents to the various styles of
24   footwear it offers under its UGG® brand. These design patents include but are not
25   limited to the “Bailey Button” boot (U.S. Patent No. D616,189 issued on May 25,
26   2010), a true and correct copy of which is attached hereto and incorporated herein as
27   Exhibit A (“ ‘189 Patent”).
28

                                              11
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-04414 Document 1 Filed 05/21/19 Page 12 of 15 Page ID #:12



 1         60.      Deckers is the owner by assignment of all right, title and interest in and to
 2   the ‘189 Patent.
 3         61.      The Accused Products that Defendants have caused to be produced,
 4   distributed, advertised, marketed, offered for sale, and/or sold within the United States,
 5   and/or have imported into the United States bear a design that is substantially similar
 6   to the ‘189 Patent in direct violation of 35 U.S.C. § 271.
 7         62.      Defendants’ aforesaid infringing acts are without Deckers’ permission or
 8   authority and are in total disregard of Deckers’ right to control its intellectual property.
 9         63.      As a direct and proximate result of Defendants’ infringing conduct,
10   Deckers has been injured and will continue to suffer injury to its business and
11   reputation unless Defendants are restrained by this Court from infringing Deckers’
12   ‘189 Patent.
13         64.      Defendants’ acts have damaged and will continue to damage Deckers, and
14   Deckers has no adequate remedy at law.
15         65.      Deckers has marked substantially all footwear products embodying the
16   design of the ‘189 Patent with “Pat. No. 616,189” on a product label in compliance
17   with 35 U.S.C. § 287.
18         66.      Given the widespread popularity and recognition of Deckers’ Bailey
19   Button boot and the patent notice provided on the products themselves, Deckers avers
20   and hereon alleges that Defendants had pre-suit knowledge of Deckers’ rights to the
21   ‘189 Patent and intentionally copied said design on their own footwear products in an
22   effort to pass them off as if they originated, are associated with, are affiliated with, are
23   sponsored by, are authorized by, and/or are approved by Deckers.
24         67.      On information and belief, Defendants’ acts herein complained of
25   constitute willful acts and intentional infringement of the ‘189 Patent.
26         68.      In light of the foregoing, Deckers is entitled to injunctive relief
27   prohibiting Defendants from infringing the ‘189 Patent and to recover damages
28   adequate to compensate for the infringement, including Defendants’ profits pursuant to

                                                12
                             COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-04414 Document 1 Filed 05/21/19 Page 13 of 15 Page ID #:13



 1   35 U.S.C. § 289. Deckers is also entitled to recover any other damages as appropriate
 2   pursuant to 35 U.S.C. § 284.
 3                                  PRAYER FOR RELIEF
 4         WHEREFORE, Plaintiff Deckers Outdoor Corporation respectfully prays for
 5   judgment against Defendants Wal-Mart Stores, Inc. and Kmart Corporation and as
 6   follows:
 7         1.     A judgment that Defendants have infringed Deckers’ Bailey Button Boot
 8   Trade Dress and D616,189 Patent and that said infringement was willful;
 9         2.     An order granting temporary, preliminary and permanent injunctive relief
10   restraining and enjoining Defendants, and their agents, servants, employees, officers,
11   associates, attorneys, and all persons acting by, through, or in concert with any of them
12   from using Deckers’ intellectual property, including, but not limited to:
13                a.    manufacturing, importing, advertising, marketing, promoting,
14   supplying, distributing, offering for sale, or selling the Accused Products or any other
15   products which bear Deckers’ Bailey Button Boot Trade Dress and/or any designs
16   confusingly similar thereto;
17                b.    manufacturing, importing, advertising, marketing, promoting,
18   supplying, distributing, offering for sale, or selling the Accused Products or any other
19   products which infringe the D616,189 Patent and/or the overall appearance thereof;
20                c.    engaging in any other activity constituting unfair competition with
21   Deckers, or acts and practices that deceive consumers, the public, and/or trade,
22   including without limitation, the use of designations and design elements used or
23   owned by or associated with Deckers; and
24                d.    committing any other act which falsely represents or which has the
25   effect of falsely representing that the goods and services of Defendants are licensed by,
26   authorized by, offered by, produced by, sponsored by, or in any other way associated
27   with Deckers;
28         3.     Ordering Defendants to recall from any distributors and retailers and to

                                              13
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-04414 Document 1 Filed 05/21/19 Page 14 of 15 Page ID #:14



 1   deliver to Deckers for destruction or other disposition all remaining inventory of all
 2   Accused Products and related items, including all advertisements, promotional and
 3   marketing materials therefore, as well as means of making same;
 4         4.     Ordering Defendants to file with this Court and serve on Deckers within
 5   thirty (30) days after entry of the injunction a report in writing, under oath setting forth
 6   in detail the manner and form in which Defendants have complied with the injunction;
 7         5.     Ordering an accounting by Defendants of all gains, profits and advantages
 8   derived from their wrongful acts pursuant to 15 U.S.C. § 1117(a) and 35 U.S.C. § 289;
 9         6.     Awarding Deckers all of Defendants’ profits and all damages sustained by
10   Deckers as a result of Defendants’ wrongful acts, and such other compensatory
11   damages as the Court determines to be fair and appropriate;
12         7.     Awarding treble damages in the amount of Defendants’ profits or
13   Deckers’ damages, whichever is greater, for willful infringement;
14         8.     Awarding applicable interest, costs, disbursements and attorneys’ fees;
15         9.     Awarding Deckers punitive damages in connection with its claims under
16   California law; and
17         10.    Such other relief as may be just and proper.
18
19    Dated:       May 21, 2019             BLAKELY LAW GROUP
20
21                                          By:   _______________________________
                                                  Brent H. Blakely
22                                                Jessica C. Covington
                                                   Attorneys for Plaintiff
23                                                Deckers Outdoor Corporation
24
25
26
27
28

                                               14
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-04414 Document 1 Filed 05/21/19 Page 15 of 15 Page ID #:15



 1                              DEMAND FOR JURY TRIAL
 2         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff Deckers
 3   Outdoor Corporation hereby demands a trial by jury as to all claims in this litigation.
 4
 5   Dated:        May 21, 2019            BLAKELY LAW GROUP
 6
 7                                         By:   _______________________________
                                                 Brent H. Blakely
 8                                               Jessica C. Covington
                                                  Attorneys for Plaintiff
 9                                               Deckers Outdoor Corporation
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              15
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
